Title: From Thomas Jefferson to the Board of Trade, 6 November 1779
From: Jefferson, Thomas
To: Board of Trade



In Council Nov. 6. 1779.

The board are of opinion payment should be made to Mr. Pollock of all the articles of his account except the draughts by O’Hara, of whom they know nothing, nor by what authority he drew. They would recommend to the board of trade to desire from Mr. Pollock an explanation of O’Hara’s draughts and to assure him that if it shall appear they were made on due authority, they shall be immediately replaced. They advise the Governour to write to the Governour of New Orleans for information whether their former application through him for a loan of money from the court of Spain has had success, and if it has, to desire him to pay the demands before allowed of Mr. Pollock; and they recommend to the Board of trade to authorize Mr. Pollock, if he shall not receive the money in that way, to draw on Messrs. Penet & company to that amount, and to take such measures as they can for procuring honour to the bills. They think it will be proper for the board of trade to give Mr. Lindsay a warrant for £2000 on account as agent of trade at New Orleans, notifying Colo. Todd thereof; and approve of the instructions they propose for retaining the merchandise sent to Illinois for the publick use.

Th: Jefferson

